Exhibit 32.2 Certification of Chief Executive Officer Pursuant to 18 U.S.C. § 1350 In connection with the Form 10-K of Tri-Valley Corporation for the fiscal year ended December 31, 2009, I, John E. Durbin, Chief Financial Officer of Tri-Valley Corporation, hereby certify pursuant to 18 U.S.C. § 1350 as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: Such Form 10-K fully complies with the requirements of section 13(a) of 15 (d) of the Securities Exchange Act of 1934; and The information contained in such Form 10-K fairly presents, in all material respects, the financial condition and results of operations ofTri-Valley Corporation. Date: March 24, 2010 By: /s/ John E. Durbin John E. Durbin, Chief Financial Officer Tri-Valley Corporation
